DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (Pub No. US 2017/0283039 A1) in view of Eshkenazy et al. (Pub No. US 2016/0031554 A1).  
Regarding claim 1
	McCormick teaches a dual channel flap system (See paragraphs 0027-0030 & figure 4, ref # 100) architecture comprising: plural reconfigurable electronic controllers (See paragraphs 0027, 0056, & 0068) configured to provide flap control with plural channel redundancy to plural corresponding independently-controllable electromechanical primary actuators for flap control, (See paragraphs 0027, 0030, 0056, 0068, & 0072) each of the plural reconfigurable electronic controllers interfacing with independent control signals; (See paragraphs 0027, 0030, 0056, 0068, & 0072) and a distribution of aircraft and cockpit sensors (See paragraphs 0041 & 0068) through the plural electronic controllers to guarantee minimum required safety standards in case of loss of input data; (See paragraphs 0041, 0056, & 0068) the plural electromechanical actuators (See paragraphs 0027, 0030, & 0068) each independently driving a common flap surface arranged in independent and redundant load paths. (See paragraphs 0027, 0030, 0056, 0068, & 0072)  
	McCormick is silent about a dual channel rudder system, rudder control, & a rudder surface.  
	However, Eshkenazy teaches a control system for an aerodynamic system that includes rudders, ailerons, elevators, elevons, flaperons, spoilers, flaps, and other types of aerodynamic surfaces.  (See paragraphs 0030, 0032, & 0060)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a dual channel rudder system architecture comprising: plural reconfigurable electronic controllers configured to provide rudder control with plural channel redundancy to plural corresponding independently-controllable electromechanical primary actuators for rudder control, each of the plural reconfigurable electronic controllers interfacing with independent control signals; and the plural electromechanical actuators each independently driving a common rudder control surface arranged in independent and redundant load paths as taught by Eshkenazy in the aircraft of McCormick, since similar controls systems can be used for the different aerodynamic surfaces, such as rudders and flaps.  

Regarding claim 4
	McCormick teaches wherein: when mandatory due safety assessment, direct intercommunication between other system and controllers can be established.  (See paragraphs 0056 & 0068)  

Claim(s) 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (Pub No. US 2017/0283039 A1) in view of Eshkenazy et al. (Pub No. US 2016/0031554 A1) as applied to claim 1 above, and further in view of Blanding et al. (Pub No. US 2019/0127049 A1).  
Regarding claim 2
	A modified McCormick does not teach wherein at least two types of electronic controllers guarantee tolerance of the architecture against common mode type of failures for hardware through the usage of independent command and monitoring computation.  
	However, Blanding teaches wherein at feast two types of electronic controllers guarantee tolerance of the architecture against common mode type of failures for hardware through the usage of independent command and monitoring computation. (See paragraphs 0002, 0036-0040 & figures 1 & 3A)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have at least two types of electronic controllers guarantee tolerance of the architecture against common mode type of failures for hardware through the usage of independent command and monitoring computation as taught by Blanding in the modified aircraft of McCormick, so as to increase reliability. (See paragraph 0046)  

Regarding claim 3
	McCormick teaches intercommunication between the electronic controllers (See figure 6, ref # 408) with the use of a redundant data communication bus (See figure 6, ref # 410-416) and or usage of discrete communications in order to coordinate the operation of the dynamic of the system discrete communications. (See paragraphs 0052-0053 & 0056)  
	A modified McCormick does not teach introducing a dissimilar method fora channel in control dynamic coordination, increasing the integrity of the system.  
	However, Blanding teaches introducing a dissimilar method for a channel in control dynamic coordination, increasing the integrity of the system. (See paragraphs 0002, 0036-0040 & figures 1 & 3A)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a intercommunication between the electronic controllers with the use of a redundant data communication bus and or usage of discrete communications in order to coordinate the operation of the dynamic of the system discrete communications introducing a dissimilar method for a channel in control dynamic coordination, increasing the integrity of the system as taught by Blanding in the modified aircraft of McCormick, so a8 to increase reliability. (See paragraph 0046)  

Claim(s) 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (Pub No. US 2017/0283039 A1) in view of Eshkenazy et al. (Pub No. US 2016/0031554 A1) as applied to claim 1 above, and further in view of Livne (NPL, “Aircraft Active Flutter Suppression: State of the Art and Technology Maturation Needs”; 55 Journal of Aircraft No. 1 (Jan-Feb 2018), pgs. 410-450).  
Regarding claim 5
	A modified McCormick does not teach further including flutter suppression provided accordingly to the system design features, wherein: when backlash requirements are met, actuators back EMF provides damping to the rudder surface in order to supply flutter suppression, and when backlash requirements are not met, mass balancing and/or an additional damping device provide flutter suppression; and an additional passive damping device is added for when actuators are not able to supply enough damping.  
	However, Livne teaches further including flutter suppression provided accordingly to the system design features, wherein: when backlash requirements are met, actuators back EMF provides damping to the rudder surface in order to supply flutter suppression, and when backlash requirements are not met, mass balancing and/or an additional damping device provide flutter suppression; and an additional passive damping device is added for when actuators are not able to supply enough damping.  (See page 1, column 1, lines 17-20, page 1, column 2, lines 11-15 & the last paragraph, & page 2, column 1, first 3 paragraphs)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a flutter suppression provided accordingly to the system design features, wherein: when backlash requirements are met, actuators back EMF provides damping to the rudder surface in order to supply flutter suppression, and when backlash requirements are not met, mass balancing and/or an additional damping device provide flutter suppression; and an additional passive damping device is added for when actuators are not able to supply enough damping as taught by Livne in the modified aircraft of McCormick, so as to suppress flutter and protect the control surfaces from damage.  

Regarding claim 6
	A modified McCormick does not teach wherein each electronic controller provides first and second levels of application, the level grouping control of local actuator position, actuator integrity monitoring, active damping mode and system dynamic operation such as engagement logic; and the second, higher level application being used for aircraft aerodynamic control laws, augmenting commands from first level.  
	However, Livne teaches wherein each electronic controller provides first and second levels of application, the level grouping control of local actuator position, actuator integrity monitoring, active damping mode and system dynamic operation such as engagement logic; and the second, higher level application being used for aircraft aerodynamic control laws, augmenting commands from first level. (See page 1, column 1, lines 17-20, page 1, column 2, lines 11-15 & the fast paragraph, & page 2, column 4, first 3 paragraphs)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have each electronic controller provides first and second levels of application, the level grouping control of local actuator position, actuator integrity monitoring, active damping mode and system dynamic operation such as engagement logic; and the second, higher level application being used for aircraft aerodynamic control laws, augmenting commands from first level as taught by Livne in the modified aircraft of McCormick, so a5 to suppress flutter and protect the control surfaces from damage.  

Claim(s) 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (Pub No. US 2017/0283039 A1) in view of Eshkenazy et al. (Pub No. US 2016/0031554 A1), Blanding et al. (Pub No. US 2019/0127049 A1), & Livne (NPL, “Aircraft Active Flutter Suppression: State of the Art and Technology Maturation Needs"; 55 Journal of Aircraft No. 1 (Jan-Feb 2018), pgs. 410-450).  
Regarding claim 7
	McCormick teaches a flap control system (See paragraphs 0027-0030 & figure 1, ref # 190) comprising: plural pilot inceptors; (See paragraphs 0056 & 0068) plural actuator controllers respectively operatively coupled to the plural pilot inceptors and to electromechanical flap actuators; (See paragraphs 0027-0030, 0056, & 0068) and a digital bus connecting the plural actuator controllers to a flight control computer, (See paragraphs 0027, 0030, 0041, 0068, & 0072) wherein the plural actuator controllers automatically reconfigure to operate independently of the flight control computer upon failure or disconnection of the flight control computer; (See paragraphs 0041, 0056, 0068, & 0072) wherein each actuator and associated actuator controller is capable of independently controlling the flap aerodynamic control surface of an aircraft (See paragraphs 0027, 0068, & 0072) in response to a corresponding at least one of the plural pilot inceptors.  (See paragraph 0056)  
	McCormick is silent about a rudder control system, rudder actuators, & a rudder aerodynamic control surface.  
	However, Eshkenazy teaches a control system for an aerodynamic system that includes rudders, ailerons, elevators, elevons flaperons, spoilers, flaps, and other types of aerodynamic surfaces. (See paragraphs 0030, 0032, & 0060)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed ta have a rudder control system comprising: plural actuator controllers respectively operatively coupled to the plural pilot inceptors and to electromechanical rudder actuators; and wherein each actuator and associated actuator controller is capable of independently controlling the rudder aerodynamic control surface of an aircraft as taught by Eshkenazy in the aircraft of McCormick, since similar controls systems can be used for the different aerodynamic surfaces, such as rudders and flaps.  
	A modified McCormick does not teach wherein the plural actuator controllers comprise diverse hardware implementations to reduce common mode failure.  
	However, Blanding teaches wherein the plural actuator controllers comprise diverse hardware implementations to reduce common mode failure. (See paragraphs 0002, 0036-0040 & figures 1 & 3A)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the plural actuator controllers comprise diverse hardware implementations to reduce common mode failure as taught by Blanding in the modified aircraft of McCormick, so as to increase reliability. (See paragraph 0046)  
	A modified McCormick does not teach wherein the plural actuator controllers control the electromechanical actuators to provide back electromotive force damping ta reduce lash and/or flutter.  
	However, Livne teaches wherein the plural actuator controllers control the electromechanical actuators to provide back electromotive force damping to reduce lash and/or flutter. (See page 1, column 1, lines 17-20, page 1, column 2, lines 11-15 & the fast paragraph, & page 2, column 4, first 3 paragraphs)  
	Therefore it would have been obvious to one of ordinary 3kill in the art at the time the invention was filed to have the plural actuator controllers control the electromechanical actuators to provide back electromotive force damping to reduce lash and/or flutter as taught by Livne in the modified aircraft of McCormick, so as to suppress flutter and protect the control surfaces from damage.  

Regarding claim 8
	McCormick teaches wherein the plural pilot inceptors include a first pilot inceptor and a second pilot inceptor, a first of the plural actuator controllers is independently responsive to the first pilot inceptor, and a second of the plural actuator controllers is independently responsive to the second pilot inceptor.  (See paragraph 0056)  

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.  
The Applicant argues on pages 1-2 of the remarks, how the reference is different from the disclosed invention but does not refer to the claims or claim language.  
The Examiner respectfully disagrees.  While the reference may be different from the disclosed invention, these arguments did not mention or address the claims.  
Therefore these arguments are not persuasive.  
The Applicant argues on page 3 of the remarks, that the last part of the last sentence in McCormick, paragraph 0048, “command signals input from an operator (such as a pilot)” teaches away from the claimed invention.  
The Examiner respectfully disagrees.  First, paragraph 0048 does not teach away from the claims when looked at in its entirety.  Second, the Applicant did not address the areas that the Examiner cited or an error in the Examiner’s interpretation of the citations.  Further, in paragraph 0056, McCormick teaches the flap control unit receives a command signal, such as input by an operator through a control device (for example, one or more buttons, levers, knobs, control sticks, handles, and/or the like within a cockpit)”.   Additionally it is well-known in the art to have independently controlled pilot and co-pilot interfaces that include a plural pilot inceptor as evidenced by references Casia et al. (Pub No. US 2019/0094041 A1), Wilkens (Pub No. US 2020/0262544 A1), Curtis (US Patent No. 9,126,677 B1), Huynh (Pub No. US 2017/0274986 A1), Lin et al. (Pub No. US 2011/0066305 A1), & Yeh (Pub No. US 2007/0083301 A1).  Therefore even if the reference didn’t teach one or more buttons, levers, knobs, control sticks, handles, and/or the like within a cockpit, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have pilot and co-pilot interfaces/inceptors that are independent so as to allow the pilot and co-pilot to control the aircraft in the event something happens to one of them, as is well-known in the art.  
Therefore this argument is not persuasive.  
The Applicant argues on page 3 of the remarks that the reference Eshkenazy does not teach arranged in independent and redundant load paths.  
The Examiner respectfully disagrees.  The reference Eshkenazy was not used to teach this as the reference McCormick was used to teach the independent and redundant load paths but this was for flaps and no mention was made of rudders by McCormick.  Eshkenazy was used to show that the control system can be used for flaps, rudders, and other control surfaces.  (See paragraphs 0030, 0032, & 0060)  Therefore the control system of McCormick could be used on rudders as well.  
Therefore this argument is not persuasive.  
The Applicant further argues on pages 3-4 of the remarks that the references do not teach the amended part of claim 1 without providing further arguments.  
The Examiner respectfully disagrees.  The amended parts of the claims are addressed in the above rejection.  
The Applicant argues on page 4 of the remarks that McCormick does not teach plural pilot inceptors but only a single common pilot control signal for all actuators of all flaps.  
The Examiner respectfully disagrees.  The Applicant did not address the areas that the Examiner cited as teaching the claim language.  Further, in paragraph 0056, McCormick teaches the flap control unit receives a command signal, such as input by an operator through a control device (for example, one or more buttons, levers, knobs, control sticks, handles, and/or the like within a cockpit)”.   Additionally it is well-known in the art to have independently controlled pilot and co-pilot interfaces that include a plural pilot inceptor as evidenced by references Casia et al. (Pub No. US 2019/0094041 A1), Wilkens (Pub No. US 2020/0262544 A1), Curtis (US Patent No. 9,126,677 B1), Huynh (Pub No. US 2017/0274986 A1), Lin et al. (Pub No. US 2011/0066305 A1), & Yeh (Pub No. US 2007/0083301 A1).  Therefore even if the reference didn’t teach one or more buttons, levers, knobs, control sticks, handles, and/or the like within a cockpit, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have pilot and co-pilot interfaces/inceptors that are independent so as to allow the pilot and co-pilot to control the aircraft in the event something happens to one of them, as is well-known in the art.  New claim 8 reads on a pilot interface and a co-pilot interface.  
Therefore the above arguments are not persuasive and therefore the Examiner maintains the 103 rejections of claims 1-7 and new claim 8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references Casia et al. (Pub No. US 2019/0094041 A1), Wilkens (Pub No. US 2020/0262544 A1), Curtis (US Patent No. 9,126,677 B1), Huynh (Pub No. US 2017/0274986 A1), Lin et al. (Pub No. US 2011/0066305 A1), & Yeh (Pub No. US 2007/0083301 A1) each discloses an aircraft, a cockpit, independent pilot and co-pilot interfaces, and a plurality of independent pilot interceptors.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647